
	

113 S2228 IS: Community Water Enhancement Act of 2014
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2228
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to direct the Administrator of the Environmental
			 Protection Agency to consider projects involving rural communities in the
			 selection of alternative water source projects, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Community Water Enhancement Act of 2014.
		
			2.
			Alternative water source projects
			Section 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended—(1)in subsection (d), by adding
			 at the end the following:
					
						(4)
						Participation of rural communities
						In making grants under this section, the Administrator shall consider whether the project—
						
							(A)
							is located in an unincorporated rural community;
						
							(B)
							is located in an area that—(i)is served by a public water system with fewer than 3,000 connections; or(ii)does not have a public water system;
							
							(C)
							is located in an agricultural area with rural residences served by a public water system or by
			 private wells; or
						
							(D)
							is not only a benefit to the rural community served by the project, but also a benefit to
			 additional regional partners.
						;
			
				(2)
				in subsection (i)(1)—
				
					(A)
					in the first sentence—
					
						(i)
						by striking wastewater or and inserting wastewater,; and
					
						(ii)
						by inserting before the period at the end the following: , or through conjunctively managing groundwater supplies by delivering surface water instead of
			 groundwater; and
					
					(B)
					in the second sentence by inserting unless the project requires those facilities to deliver the alternative water supply before the period; and
				
				(3)
				in subsection (j), in the first sentence, by striking 2004 and inserting 2018.
			
